United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1924
                         ___________________________

                          Venancio Odilo Avila-Morales

                             lllllllllllllllllllllPetitioner

                                           v.

               Loretta E. Lynch, Attorney General of United States

                             lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                            Submitted: October 30, 2015
                             Filed: November 9, 2015
                                   [Unpublished]
                                  ____________

Before SMITH, COLLOTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Venancio Odilo Avila-Morales, a native and citizen of Guatemala, petitions for
review of an order of the Board of Immigration Appeals affirming an immigration
judge’s denial of his applications for asylum and withholding of removal. After
careful consideration of the record and the parties’ submissions, see Matul-Hernandez
v. Holder, 685 F.3d 707, 710-13 (8th Cir. 2012), we deny the petition, because we
conclude that substantial evidence supports the finding that Avila-Morales failed to
establish past persecution or a well-founded fear of future persecution, on account of
any protected ground, see Uli v. Mukasey, 533 F.3d 950, 955, 958 (8th Cir. 2008).
The petition for review is denied. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-